CRITZ, Justice.
This case is before us on motion for rehearing filed by the Salt Flat Water Company, defendant in error.'
In our original opinion we stated that the trial court peremptorily instructed a verdict for the Salt Flat Water Company. This statement is not absolutely correct. At the close of the testimony the court instructed a verdict for the plaintiff for nominal damages, in the sum of $3. This mistake is immaterial.
The motion for rehearing has been carefully considered, and is overruled.